Exhibit 10.4

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
between Doral Financial Corporation, a Puerto Rico corporation (the “Company”),
and Glen R. Wakeman (the “Executive”) under the following circumstances.

WHEREAS, the Company and the Executive entered into an Employment Agreement on
May 23, 2006 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive have agreed to amend certain terms of the
Employment Agreement by entering into this Amendment.

NOW THEREFORE, the Executive agrees with the Company, in consideration for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, to amend the Employment Agreement as follows,
effective as of the date this Amendment is executed as written below:

1. The first part of Section 5(a) of the Employment Agreement is amended to read
as follows:

(a) Good Reason; Without Cause. If, during the Employment Period, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason and provided Section 6(b) is not applicable, the
Company shall have no further obligations to the Executive under this Agreement
or otherwise other than to pay or provide to the Executive the following amounts
and benefits (provided the Executive has executed, delivered to the Company and
not revoked a general release of claims against the Company in a form
satisfactory to the Company (the “Release”), with such execution not affecting
the timing of payments of amounts and benefits as set forth below but with all
unpaid amounts and benefits being forfeited if such Release is not executed and
irrevocable within 30 days after the Date of Termination, and subject to
Section 9(h) hereof):

with all other terms of such Section beginning with “(i)” remaining unchanged.

2. The first part of Section 6(b) of the Employment Agreement is amended to read
as follows:

(b) In the event during the Employment Period, the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, in both cases upon or within two (2) years immediately
following a Change in Control, the Company shall have no further obligations to
the Executive under this Agreement or otherwise (including pursuant to
Section 5(a) hereof) other than to pay or provide to the Executive the following
amounts and benefits (provided he has executed and not revoked a Release (as
defined in Section 5(a), with such execution not affecting the timing of
benefits as set forth below but with all unpaid benefits being forfeited if such
Release is not executed and irrevocable within 30 days after the Date
of Termination, and subject to Section 9(h)):

with all other terms of such Section beginning with “(i)” remaining unchanged.

3. Except as is provided in this Amendment, the Employment Agreement, as
amended, shall remain unchanged and continue in full force and effect.

4. This Amendment shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the Commonwealth of
Puerto Rico, without reference to principles of conflict of laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
26th day of December, 2012.

 

DORAL FINANCIAL CORPORATION By:  

/s/ Enrique R. Ubarri

Name:  

Enrique R. Ubarri

Title:  

Executive Vice President

GLEN R. WAKEMAN By:  

/s/ Glen R. Wakeman